DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on April 27, 2022 is acknowledged.  The traversal is on the ground(s) that claims 29 and 36 have been amended to include the limitations of claim 21 and thus examining the claims would not result in a search burden.  It is noted that, due to Applicant’s amendments to claims 29 and 36, claim 21 can no longer be properly restricted from claims 29 and 36 and therefore both inventions will be examined.  However, if the claims are amended in the future such that the combination (claims 29 and 36) no longer requires the particulars of the subcombination (claim 21), only the elected invention of claims 29 and 36 will be examined at that time.
Applicant's election with traverse of the species of Figs. 14-22 in the reply filed on April 27, 2022 is acknowledged.  The traversal is on the ground(s) that the specification states that the system 300 can use a threaded mechanism (illustrated in Figs. 1-7) or bias able arms mechanism (illustrated in Figs. 8-13) and that the system of Figs. 23-26 can be used with other systems or components.  This is not found fully persuasive because, with respect to the elected species of Figs. 14-22, the specification only explicitly includes features from the species of Figs. 1-7 and the species of Figs. 8-13.  Accordingly, the features from the non-elected species of Figs. 23-26 remain subject to the election of species requirement.  The requirement is still deemed proper and is therefore made FINAL.
Claims 25, 34, 35, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Figs. 23-26), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serhan et al. (US 2010/0106195 A1).
Claim 21. Serhan et al. disclose an annular anchor (staple body 12) comprising: a circular body surrounding a central bore (central opening 12o) and including an implant instrument interface (for dependent claims 22 and 23, see “chamfered lip” in Fig. 2A inset; for dependent claim 24, see threads 21a and 21b; for dependent claim 27, either “chamfered lip” or threads 21a and 21b are appropriate) along an edge of an outer circumference; and a plurality of spikes (large bone-engaging members 26) extending from a distal side (inferior surface 12i) of the circular body (Figs. 2A-2B).  
Claim 22. Serhan et al. disclose wherein the instrument interface includes a chamfered lip (see Fig. 2A inset) on at least a portion of the edge of the outer circumference (Figs. 2A-2B).  
Claim 23. Serhan et al. disclose wherein the chamfered lip extends inwardly from a proximal end (see Fig. 2A inset) to a distal end (see Fig. 2A inset) of an annular portion of the annular anchor (Figs. 2A-2B).  
Claim 24. Serhan et al. disclose wherein the instrument interface includes a threaded surface (threads 21a and 21b) along the outer circumference adapted to receive an internally threaded cylindrical instrument (Figs. 2A-2B).  
Claim 26. Serhan et al. disclose wherein the bore in the circular body is adapted to receive a bone screw through a delivery device attached to the instrument interface (Figs. 2A-2B).  Note that staple body 12 of Serhan et al. is capable of being used as claimed.
Claim 27. Serhan et al. disclose wherein the plurality of spikes includes three spikes (there are three large bone-engaging members 26) distributed around the outer circumference of the annular anchor (Figs. 2A-2B).  



[AltContent: connector][AltContent: textbox (Chamfered Lip)]








Claims 21 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (US 2011/0190821 A1).
Claim 21. Chin et al. disclose an annular anchor (washer 140) comprising: a circular body surrounding a central bore (opening 143) and including an implant instrument interface (see Fig. 3 inset) along an edge of an outer circumference; and a plurality of spikes (protrusions 142) extending from a distal side of the circular body (Figs. 1-13).  
Claim 26. Chin et al. disclose wherein the bore in the circular body is adapted to receive a bone screw through a delivery device attached to the instrument interface (Figs. 1-13).  Note that washer 140 of Chin et al. is capable of being used as claimed.
Claim 27. Chin et al. disclose wherein the plurality of spikes includes three spikes (see Fig. 3 inset) distributed around the outer circumference of the annular anchor (Figs. 1-13).  
Claim 28. Chin et al. disclose wherein the plurality of spikes are unevenly distributed around the outer circumference of the annular anchor (Figs. 1-13).  Note that the spikes are unevenly distributed due to the different shapes of the gaps between the spikes (see Fig. 3 inset).
[AltContent: connector][AltContent: textbox (Instrument Interface)][AltContent: connector][AltContent: connector][AltContent: textbox (Gap)][AltContent: textbox (Gap)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Three Spikes)]






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-33, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Serhan et al. (US 2010/0106195 A1) in view of Kolb et al. (US 2009/0228053 A1).
Claim 29. Serhan et al. disclose a system comprising: an elongate delivery device (staple inserter 400) comprising a distal end (end with staple engaging member 406), a proximal end (end with handle 404), and a lumen (within shaft 402; see para. 0091) extending from the distal end to the proximal end, the distal end including an anchor interface (staple engaging member 406); an annular anchor (staple body 12) comprising: a circular body surrounding a central bore (central opening 12o) and including an instrument interface (for dependent claims 30 and 31, see “chamfered lip” in Fig. 2A inset on pg. 5 above; for dependent claims 32 and 33, see threads 21a and 21b) along an edge of a circumference; and a plurality of spikes (bone-engaging members 26) extending from a distal side (inferior surface 12i) of the circular body, wherein the annular anchor is removably coupleable to the anchor interface of the delivery device via the instrument interface (see Fig. 11C); and an implant (fastening element 14) implantable through the annular anchor (Figs. 1A-2B and 11A-12C).  
Claim 30. Serhan et al. disclose wherein the instrument interface includes a chamfered lip (see Fig. 2A inset on pg. 5 above) along at least a portion of the circumference (Figs. 1A-2B and 11A-12C).  
Claim 31. Serhan et al. disclose wherein the anchor interface includes a plurality of biasable arms (deflectable members 408a and 408b), each biasable arm including a distal end adapted to engage the chamfered lip (see Fig. 11C) (Figs. 1A-2B and 11A-12C).  
Claim 32. Serhan et al. disclose wherein the instrument interface includes a threaded surface (threads 21a and 21b) along the circumference of the annular anchor (Figs. 1A-2B and 11A-12C).  
Claim 33. Serhan et al. disclose wherein the anchor interface includes an internally threaded distal end adapted to engage the threaded surface along the 3Response to Restriction Requirement andUSSN 16/851,713circumference of the annular anchor (see Fig. 11C) (Figs. 1A-2B and 11A-12C).  
Claim 36. Serhan et al. disclose a system comprising: a cylindrical delivery device (staple inserter 400) comprising a distal end (end with staple engaging member 406), a proximal end (end with handle 404), and a lumen (within shaft 402; see para. 0091) extending from the distal end to the proximal end, the distal end including an anchor interface (staple engaging member 406); an annular anchor (staple body 12) comprising: a circular body surrounding a central bore (central opening 12o) and including an instrument interface (for dependent claim 37, see “chamfered lip” in Fig. 2A inset on pg. 5 above; for dependent claim 38, see threads 21a and 21b; for dependent claim 40, either “chamfered lip” or threads 21a and 21b are appropriate) along an edge of an outer circumference; and a plurality of spikes (bone-engaging members 26) extending from a distal side (inferior surface 12i) of the circular body, wherein the annular anchor is removably coupleable to the anchor interface of the delivery device via the instrument interface (see Fig. 11C), wherein the instrument interface includes one of: a chamfered lip, a groove, and an externally threaded surface (see above); and an implant (fastening element 14) implantable through the annular anchor (Figs. 1A-2B and 11A-12C).  
Claim 37. Serhan et al. disclose wherein the instrument interface includes the chamfered lip (see Fig. 2A inset on pg. 5 above) and the anchor interface includes a plurality of biasable arms (deflectable members 408a and 408b), each biasable arm including a distal end adapted to engage the chamfered lip (see Fig. 11C) (Figs. 1A-2B and 11A-12C).  
Claim 38. Serhan et al. disclose wherein the instrument interface includes the externally threaded surface (threads 21a and 21b) and the anchor interface includes an internally threaded distal end adapted to engage the externally threaded surface along the outer circumference of the annular anchor (see Fig. 11C) (Figs. 1A-2B and 11A-12C).
Claim 40. Serhan et al. disclose wherein the anchor interface includes a circular cross-sectional shape while coupled to the instrument interface (see Fig. 11C) (Figs. 1A-2B and 11A-12C).
	Serhan et al. fail to disclose that the implant is deliverable through the delivery device (claims 29 and 36).
	Kolb et al. teach that a delivery device can include an anchor engaging component (instrument 10) and a tissue protecting component (see “cannula” in para. 0036), wherein the anchor engaging component can be used for delivery of an implant (bone anchor 19) (see para. 0035), and wherein the anchor engaging component is located within the tissue protecting component to allow for a minimally invasive surgical procedure (see para. 0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Serhan et al. such that it includes a tissue protecting component in the form of a cannula in addition to the anchor engaging component, wherein the anchor engaging component is located within the tissue protecting component, as suggested by Serhan et al., in order to allow for a minimally invasive surgical procedure.  In view of such a modification, the implant of Serhan et al. would be deliverable through the delivery device (claims 29 and 36), specifically the tissue protecting component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773